Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 1 of 9 Page ID #:1



 1
     Scott M. Grace S.B.N. 236621
 2   The Grace Law Group, APC
     1958 Sunset Cliffs Boulevard
 3
     San Diego, CA 92107
 4   sgrace@lawlh.com
 5
     Phone: (619) 346-4600
     Fax: (619) 501-8106
 6

 7   Attorneys for Plaintiff Brandon Wright
 8

 9                        UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
      Brandon Wright,                                Case No. 2:19-cv-1550
13

14                              Plaintiffs,          Complaint for Violations of the Fair
                                                     Debt Collection Practices Act and the
15
      vs.                                            Rosenthal Act
16

17
      Velocity Investments, LLC and FarMar
      Law Group, P.C.
18

19                               Defendants.
20

21

22

23

24

25

26

27

28




     Complaint                                                       Case # 2:19-cv-1550

                                               -1-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 2 of 9 Page ID #:2



 1
     I.     Introduction
 2
            1.     Plaintiff Brandon Wright, (“Wright” or “Plaintiff”), through his
 3   counsel, brings this action to challenge the acts of Defendant Velocity Investments,
 4   LLC (“Velocity”) and FarMar Law Group, P.C. (“FarMar”)(collectively,
 5   “Defendants”) regarding violations of the Fair Debt Collection Practices Act
 6   (“FDCPA”), and the California Rosenthal Fair Debt Collection Practices Act, Cal.
 7   Civ. Code §1788, et seq. (“RFDCPA” or “Rosenthal Act”), which both prohibit debt
 8   collectors and creditors from engaging in abusive, deceptive and unfair practices.
 9          2.     Plaintiff makes these allegations on information and belief, with the
10   exception of those allegations that pertain to Plaintiff or Plaintiff’s counsel, which
11   Plaintiff alleges on personal knowledge.
12          3.     While many violations are described below with specificity, this
13   Complaint alleges violations of the statutes cited in their entirety.
14          4.     Any violations by Defendants were knowing, willful, and intentional,
15   and Defendants did not maintain procedures reasonably adapted to avoid any such
16   violations.
17   II.    Jurisdiction
18          5.     This action arises out of violations by both Defendants of the Rosenthal
19   Act found at Cal. Civ. Code §1788, et seq, and violations by FarMar Law Group,
20   P.C. of the FDCPA, found at 15 U.S.C. §§ 1692 et seq.
21          6.     Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331, 15 U.S.C.
22   §1692(k), and 28 U.S.C. §1367 for supplemental state claims.
23          7.     As Defendants engage in business in the state of California, and
24   committed the acts that form the basis for this suit in the state of California, the
25   Court has personal jurisdiction over Defendants for purposes of this action.
26          8.     Venue is proper pursuant to 28 U.S.C. §1391 as one or more
27   Defendants are located in the Central District and do business in the Central District,
28   and some or all of the acts at issue herein occurred in the Central District.


     Complaint                                                       Case # 2:19-cv-1550

                                                -2-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 3 of 9 Page ID #:3



 1
     III.   Parties
 2
     Plaintiff
 3          9.     Plaintiff is a natural person residing in California, and is a natural
 4   person from whom a debt collector sought to collect a consumer debt which was due
 5   and owing or alleged to be due and owing, he is a “debtor” as that term is defined by
 6   California Civil Code §1788.2(h).
 7          10.    Defendants claim or claimed that Plaintiff is obligated to pay a debt,
 8   and therefore Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
 9   1692a(3).
10   Velocity
11          11.    Plaintiff is informed and believes that Defendant Velocity is and was at
12   all relevant times a New Jersey limited liability company, or “LLC” engaged in the
13   business of purchasing and collecting charged-off consumer debts with its principal
14   place of business located at 1800 Route 34 North, Building 3, Suite 303 in Wall,
15   New Jersey.
16          12.    Defendant Velocity, in the ordinary course of business, regularly, and
17   on behalf of himself, herself, or others, engages in debt collection as that term is
18   defined by California Civil Code §1788.2(b), and is therefore a debt collector as that
19   term is defined by California Civil Code §1788.2(c).
20   FarMar
21          13.    Plaintiff is informed and believes and thereon alleges that Defendant
22   FarMar is a California corporation, currently suspended, doing business in the state
23   of California.
24          14.    FarMar is a person who uses an instrumentality of interstate commerce
25   or the mails in a business the principal purpose of which is the collection of debts, or
26   who regularly collects or attempts to collect, directly or indirectly, debts owed or
27   due or asserted to be owed or due another and is therefore a debt collector as that
28   phrase is defined by 15 U.S.C. § 1692a(6).


     Complaint                                                       Case # 2:19-cv-1550

                                                 -3-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 4 of 9 Page ID #:4



 1
            15.   FarMar, in the ordinary course of business, regularly, and on behalf of
 2
     himself, herself, or others, engages in debt collection as that term is defined by
 3   California Civil Code § 1788.2(b), and is therefore a debt collector as that term is
 4   defined by California Civil Code § 1788.2(c).
 5   IV.    Facts Common to all Claims for Relief
 6   Filing of False Claims in the State Court Complaint
 7          16.   On March 9, 2018, Velocity filed a complaint (“State Court
 8   Complaint”), in the Superior Court of California for the County of Ventura against
 9   Plaintiff, in the matter of Velocity Investments, LLC v. Brandon Wright, et al, case
10   number 56-2018-00510013-CL-CL-VTA (“State Court Action”).
11          17.   Plaintiff was later served with a copy of the State Court Complaint.
12   Failure to Identify the Real Original Creditor
13          18.   In the State Court Complaint, Defendants alleged that
14   “LENDINGCLUB CORPORATION issued and/or serviced a loan of money to”
15   Mr. Wright, and that “”LENDINGCLUB CORPORATION and Defendant
16   established an Open Book Account for account number XXXX1454 arising from a
17   written agreement.”
18          19.   By alleging a written agreement, a written account, and a loan of
19   money, Defendants represented, or at the very least strongly implied, that
20   “LendingClub Corporation” was a party to a written contract with Mr. Wright for a
21   loan of money, that LendingClub Corporation issued a loan of money to Mr. Wright,
22   and that LendingClub Corporation was a party to an Open Book Account with Mr.
23   Wright in which LendingClub Corporation issued credit or a loan of money to Mr.
24   Wright.
25          20.   In reality, LendingClub Corporation never loaned any money to Mr.
26   Wright, never issued a loan or credit to Mr. Wright pursuant to any written
27   agreement, and never entered a written agreement with Mr. Wright to loan him
28   money in any amount.


     Complaint                                                      Case # 2:19-cv-1550

                                                -4-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 5 of 9 Page ID #:5



 1
            21.   In the State Court Complaint, Defendants also alleged that Mr. Wright
 2
     “received funds from Plaintiff’s assignor, but did not repay as promised.”
 3          22.   The only “assignor” mentioned in the State Court Complaint is
 4   LendingClub Corporation.
 5          23.   Mr. Wright never received funds from LendingClub Corporation, and
 6   never promised to repay any such funds to LendingClub Corporation.
 7          24.   LendingClub was never an “original creditor” to Mr. Wright, or a party
 8   who issued a loan of money, to Mr. Wright.
 9          25.   Defendants repeatedly made false, deceptive or misleading
10   representations to the effect that LendingClub was the “original creditor” for the
11   loan alleged in the State Court Complaint, and these representations would mislead,
12   or at least confuse, the Least Sophisticated Debtor, an objective fictional standard.
13   No Valid Binding Contract with WebBank
14          26.   Defendants attached a document to the State Court Complaint as
15   Exhibit A, entitled “Truth in Lending Disclosure.”
16          27.   This document, under the heading “Lender,” lists a third party,
17   WebBank.
18          28.   This document is not a written contract, and Mr. Wright never entered
19   any binding written agreement with WebBank for a loan of money.
20          29.   Nor did Mr. Wright issue a valid “power-of attorney” or any similar
21   authorization allowing LendingClub Corporation, or any other party, to enter into
22   any written loan agreement on his behalf with WebBank.
23   Inflated Claims of a Debt
24          30.   In the State Court Complaint, Defendants alleged that Mr. Wright
25   incurred a debt to LendingClub Corporation in the amount of $21,243.92, and
26   claimed a right to money damages of $21,243.92 on that basis.
27          31.   Mr. Wright never received $21,243.92 in unpaid consideration from
28   LendingClub or from WebBank.


     Complaint                                                     Case # 2:19-cv-1550

                                               -5-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 6 of 9 Page ID #:6



 1
            32.    Mr. Wright never entered any binding written agreement with
 2
     LendingClub Corporation, or WebBank, for a loan of money.
 3          33.    Mr. Wright never entered any verbal agreement with LendingClub
 4   Corporation, or WebBank, for a loan of money.
 5          32.    Mr. Wright did receive money from WebBank, but after taking into
 6   account the payments he made, any outstanding amount owed would be far less than
 7   $21,243.92.
 8          33.    While Defendants never clarified the basis for their claim of a debt far
 9   in excess of any unpaid consideration received by Mr. Wright from WebBank, any
10   claim for compound interest, simple interest in excess of California’s legal rate, or
11   fees would require a binding written agreement.
12          34.    As alleged above, Mr. Wright never entered into any binding written
13   agreement with WebBank, or LendingClub Corporation, in which he agreed to pay
14   any such interest or fees.
15          35.    Velocity did not have the right to sue for the principal amount that they
16   claimed.
17          36.    Despite this fact, Defendants filed the State Court Action in an attempt
18   to collect amounts which Mr. Wright never agreed to pay and which are not due.
19          37.    Defendants’ acts caused Mr. Wright to suffer stress and fear, and
20   caused him to incur attorney time in her defense.
21   V.     Allegations Specific to Certain Claims for Relief
22                                FIRST CLAIM FOR RELIEF
23                    (Violations of the FDCPA by Defendant FarMar)
24          38.    Plaintiff re-alleges and incorporates herein by reference the allegations
25   contained in the paragraphs above.
26          39.    Defendant FarMar violated the FDCPA. Defendant’s violations
27   include, but are not limited to the following:
28          a.     15 U.S.C. §1692d by engaging in behavior the natural consequence of
     which is to harass, abuse or oppress;
     Complaint                                                      Case # 2:19-cv-1550

                                                -6-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 7 of 9 Page ID #:7



 1
            b.    15 U.S.C. §1692e by making a false, deceptive or misleading
 2
     misrepresentation in the collection of a debt;
 3          c.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
 4   status of a debt;
 5          d.    15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
 6   taken, or was not intended to be taken;
 7          e.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
 8   means to collect a debt;
 9          f.    15 U.S.C. §1692f by use of an unfair or unconscionable means to
10   collect or attempt to collect a debt; and
11          g.    15 U.S.C. §1692f(1) by collection of an amount not expressly
12   authorized by the agreement creating the debt, or by law.
13          40.   Plaintiff is entitled to actual damages sustained as a result of Defendant
14   FarMar’s conduct, in an amount according to proof; to statutory damages of $1,000
15   each; to costs of the action; and to reasonable attorney’s fees, all pursuant to 15
16   U.S.C. §1692k.
17                              SECOND CLAIM FOR RELIEF
18                              (Violations of the Rosenthal Act)
19          41.   Plaintiff repeats, re-alleges, and incorporates by reference all the
20   allegations contained in the paragraphs above.
21          42.   Based on information and belief, Defendants’ acts and omissions
22   violated California Civil Code § 1788, et seq.
23          43.   Defendants violated Cal. Civ. Code §1788.17, which incorporates
24   several of the provisions of the FDCPA, including, but not limited to, the following:
25          a.    15 U.S.C. §1692d by engaging in behavior the natural consequence of
26   which is to harass, abuse or oppress;
27          b.    15 U.S.C. §1692e by making a false, deceptive or misleading
28   misrepresentation in the collection of a debt;


     Complaint                                                      Case # 2:19-cv-1550

                                                 -7-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 8 of 9 Page ID #:8



 1
            c.    15 U.S.C. §1692e(2) by misrepresenting the character, amount or legal
 2
     status of a debt;
 3          d.    15 U.S.C. §1692e(5) by threatening to take action that cannot legally be
 4   taken, or was not intended to be taken;
 5          e.    15 U.S.C. §1692e(10) by use of a false representation or deceptive
 6   means to collect a debt;
 7          f.    15 U.S.C. §1692f by use of an unfair or unconscionable means to
 8   collect or attempt to collect a debt; and
 9          g.    15 U.S.C. §1692f(1) by collection of an amount not expressly
10   authorized by the agreement creating the debt, or by law.
11          44.   Defendants’ violations of the Rosenthal Act were willful and knowing,
12   thereby entitling Plaintiff to statutory damages pursuant to Civil Code § 1788.30(b).
13          45.   As a proximate result of the violations of the Rosenthal Act committed
14   by Defendants, Plaintiff is entitled to any actual damages pursuant to California
15   Civil Code § 1788.30(a); statutory damages in an amount up to $1,000.00 each
16   pursuant to California Civil Code § 1788.30(b); and reasonable attorney’s fees and
17   costs pursuant to California Civil Code § 1788.30(c).
18                                 PRAYER FOR RELIEF
19          Plaintiff prays that judgment be entered against all named Defendants, and
20   prays for the following relief:
21   FDCPA
22          1.    An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1)
23   against FarMar and for the Plaintiff;
24          2.    An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
25   1692k(a)(2)(A) against FarMar and for the Plaintiff;
26          3.    An award of costs of litigation and reasonable attorney’s fees against
27   FarMar and for the Plaintiff, pursuant to 15 U.S.C. § 1692k(a)(3);
28   ///


     Complaint                                                    Case # 2:19-cv-1550

                                                 -8-
Case 2:19-cv-01550-JFW-JEM Document 1 Filed 03/04/19 Page 9 of 9 Page ID #:9



 1
     Rosenthal Act
 2
            4.   An award of actual damages pursuant to California Civil Code §
 3   1788.30(a) against all named Defendants and for Plaintiff;
 4          5.   An award of statutory damages of $1,000.00 pursuant to California
 5   Civil Code § 1788.30(b) against all named Defendants and for Plaintiff;
 6          6.   An award of costs of litigation and reasonable attorney’s fees, pursuant
 7   to California Civil Code § 1788.30(c) against all named Defendants; and
 8          7.   Such other and further relief this court may deem just and proper.
 9
                                      JURY DEMAND
10
            1.   Plaintiff demands a trial by jury.
11

12
                                                    The Grace Law Group, APC
13

14
     Dated: March 4, 2019
15
                                                    /s/ Scott M. Grace
16                                                  Scott M. Grace
                                                    Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28




     Complaint                                                      Case # 2:19-cv-1550

                                              -9-
